IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT
                             _______________

                                No. 99-10198
                              _______________

In the Matter of:           GASTON A. SHUMATE,

                                                        Debtor.

                  BKS PROPERTIES; BERNADINE KAY SHIRLEY;
          4500 WESTWAY LIMITED PARTNERSHIP; PETER B. BARTHOLOW;
            VICTORIA M. BARTHOLOW; THEODORE O. BARTHOLOW, JR.,
                                    and
                            MOLLY W. BARTHOLOW,

                                                        Appellees,

                                    VERSUS

                            GASTON A. SHUMATE,

                                                        Appellant.

                        _________________________

              Appeal from the United States District Court
                   for the Northern District of Texas
                             (3:97-MC-105-X)
                        _________________________

                              August 10, 1999

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*



      The    debtor/appellant,     Gaston    Shumate,    appearing    pro   se,

appeals various orders, including, primarily, an order of the

district court adopting findings and conclusions of the bankruptcy

court.     Although it is difficult to discern, from Shumate's brief,

what issues he is raising, he plainly appeals the bankruptcy

      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
court's finding of civil contempt and complains of the imposition

of a permanent injunction and the granting of title relief.

      These disputes have been in court since 1991. Shumate has had

full opportunity to litigate his grievances in several fora.                            In

1997, he was held in contempt for knowing and deliberate violations

of a 1994 order and was enjoined from continually reasserting

challenges to final judgments of state and federal courts.                             The

tone of his attack is shown, for example, by the assertion, in his

reply brief in this appeal, that “[t]he Court of Appeals judgment

discussed below is the civil equivalent of criminal embezzlement.”

      The courts have shown admirable patience with Shumate, as

evidenced   by,       inter   alia,     the       detailed   findings    of     fact   and

conclusions      of    law    entered    by        the   bankruptcy     court    in    its

impressive twenty-two-page opinion entered on October 29, 1997, and

adopted by the district court.              We find no error in those findings

and conclusions.        The judgment of the district court, accordingly,

is   AFFIRMED,    essentially         for     the     reasons   set     forth    in    the

bankruptcy court's opinion.




                                              2